Case 4:17-cv-01268-JST Document 779 Filed 06/17/21 Page 1 of 2

FILED
UNITED STATES DISTRICT COURT
NORTHEN DISTRICT of CALIFORNIA —- SUN 45 291

SUSAN Y, SOO
woe RaTar
OAKLAND RNA

Case Number: I-cN- 12068

Case Name: LivePexcon , Inc v.24/7,04, Inc

NOTE FROM THE JURY - DELIBERATION SCHEDULE

 

 

Note number: | One
Date: b / IS | |
Time: We4S aw

 

Peo po seck Schedule

We S :2Oan — 1-20 ow
Th 8-39 Own |= 30 p ve
yy ByBO awn é (i\ wcded )

May kus Tiled

Presiding Juror
Case 4:17-cv-01268-JST Document 779 Filed 06/17/21 Page 2 of 2

FILED

UNITED STATES DISTRICT COURT JUN 47 99
NORTHEN DISTRICT of CALIFORNIA |
cusan Ghai SOON

NORTHERN bistRICT eT
er
OAKLAND, CALIFORNIA

Case Number: \"l- | LleB J ST
Case Name: Live fare, he vi 24 (7, Ow. ine

 

 

NOTE FROM THE JURY
Note number: 2?
Date: 6/11 202.|
Time: [0:40 _ am

 

1. The Jury has reached a unanimous verdict XI

Or

2. The Jury has the following question:

Mavlus ~[ilsch

Presiding Juror
